Citation Nr: 1129870	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to April 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a low back disability and a cervical spine disability.

In March 2010, the Board decided other issues on appeal, and remanded the low back and cervical spine issues to the RO for the development of additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional information is necessary.

In the March 2010 remand, the Board instructed that the Veteran was to undergo a VA examination to obtain opinions concerning the relationship between the Veteran's service and his cervical and thoracolumbar spine condition, claimed as a ruptured disc.  Although an examination was conducted and opinions were provided, remand is required to clarify the opinion concerning the thoracolumbar spine claim and to obtain the reasoning for the opinion provided concerning the cervical spine condition.

Specifically, the examining physician stated that spondylolisthesis in the Veteran's low back was a congenital abnormality that existed prior to the Veteran's service.  However, lumbar spine x-rays on VA examination in October 2005 were reported as normal.  Lumbosacral spine x-rays taken in April 2009 were reported as showing spondyloses at L5, bilaterally, without evidence of spondylolisthesis.  Thus, clarification is necessary on this point.  In addition, the examiner opined that 
it is likely that heavy lifting during the Veteran's service aggravated his spondylolisthesis, but that there was no evidence that the aggravation persisted.  It is unclear whether the examiner's use of the term "aggravated" was intended to reflect a general meaning consistent with temporary complaints of pain or was intended in the legal sense (permanent worsening of the underlying disorder beyond normal progression).  The examiner's statement that there was no evidence the "aggravation persisted" suggests the former meaning was intended.  However, clarification should be sought on remand.  

Regarding the Veteran's cervical spine disability claim, the examiner diagnosed cervical spine strain.  The examiner opined that it is less likely than not that the current cervical spine strain had its onset in service or was caused by service.  However, the examiner did not provide the reasoning for his conclusion.  As the Veteran's service treatment records reflect that the Veteran fell on the ice in February 1999 and was seen for a muscle strain of the upper back (with objective findings of tenderness to the left side trapezius muscle), remand is necessary to obtain the reasoning for the examiner's conclusion.  

In addition, the 2010 VA examiner noted that an MRI of the cervical spine conducted about a year ago showed normal bone and joint pathology.  However, the report of such MRI is not in the file.  Further, the examiner mentioned that the radiologist conducting the April 23, 2009 x-ray mentioned an MRI of the lumbosacral spine.  The treatment report for that date providing the x-ray results does not mention any MRI.  However, a request for any lumbosacral MRIs that have been conducted should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to indicate whether the MRIs for his cervical spine and lumbosacral spine were conducted by private treatment providers or by the VA medical center.  After securing any necessary release, the RO/AMC should obtain the records as identified by the Veteran. 

2.  Obtain relevant VA treatment records dating from April 2009 to December 2009, and since September 2010 from the Atlanta VA Medical Center, to include any cervical spine and lumbosacral spine MRI reports.  The records should be associated with the claims file.

3.  After the above has been completed to the extent possible, return the claims file to the physician who conducted the July 2010 VA examination, if available.  Following review of the claims file, the examiner should respond to the following:

a. Please explain how the Veteran's spondylolisthesis is congenital in nature when x-ray from 2005 was normal and x-ray from April 23, 2009 was interpreted as showing spondyloses without spondylolisthesis. 
b. Please explain whether spondylolisthesis is always congenital, or whether it can arise later in life.
c. If the Veteran's spondylolisthesis (or spondylosis) is still considered to be congenital in nature, did the condition undergo a permanent worsening beyond normal progression as a result of service (versus a temporary flare-up of symptoms)?  Please provide the reasoning for your conclusion.
d. Is it at least as likely as not that any current thoracolumbar spine disorder is related to the Veteran's fall on the ice in February 1999 in service or his September 1999 complaint of an occasional back ache that was worse at night?  Please provide the reasoning for your conclusion.
e. With respect to the cervical strain claim, please provide the reasoning for your conclusion that the current disorder is not related to the Veteran's military service.  Please explain why the current cervical strain is not related to the muscle strain treated in February 1999.

If another examination is deemed necessary to respond to the above questions, one should be scheduled.  If the prior physician is not available, the opinions should be provided by another physician following claims file review.  

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


